Exhibit (10)(ck)
 
 

THIRD (QUALIFICATION) AMENDMENT TO THE
MET-PRO CORPORATION SALARIED
EMPLOYEE STOCK OWNERSHIP PLAN


This Third (Qualification) Amendment to the Met-Pro Corporation Salaried
Employee Stock Ownership Plan (the “Plan”) is made by Met-Pro Corporation (the
“Company”).


W I T N E S S E T H:


WHEREAS, the Company established the Plan for its eligible employees effective
as of December 16, 1975, and amended and restated as of February 1, 2007;


WHEREAS, the Company reserved the right in Section 16.01 of the Plan to amend
the Plan at any time; and


WHEREAS, the Company wishes to amend the Plan as requested by the Internal
Revenue Service in connection with the application for a favorable determination
letter.


NOW, THEREFORE, the Plan is hereby amended as set forth below.


1.            Section 2.12 of the Plan is amended to read as follows:


“Company Stock” means common stock issued by the Company (or by a corporation
which is a member of the same controlled group) which is readily traded on an
established market.


2.            Section 5.02 of the Plan is amended to add the following language
to the end thereof:


In the case of a transaction between the Plan and a disqualified person, the
value of the Trust Fund shall be computed as of the date of the transaction.


3.            Section 7.06 of the Plan is amended to add the following language
to the end thereof:
 
 
 
 
 

 
 
-1-

--------------------------------------------------------------------------------

 
 
 
Notwithstanding anything in this Section to the contrary, the Plan shall not be
obligated to acquire Company Stock from a Participant at an indefinite time
determined upon the happening of an event.


4.            Section 12.01 is amended to add the following to the end thereof:


Payments made with respect to an Acquisition Loan by the Plan during a Plan Year
shall not exceed an amount equal to the sum of such contributions and earnings
received during or prior to the year less such payments in prior years and that
such contributions and earnings must be accounted for separately in the books of
account of the Plan until the Acquisition Loan is repaid.


5.            Effective for Plan Years beginning after December 31, 2001,
Section 8.02(d) is amended to replace “separation of service” with “severance
from employment” where such phrase appears in the Section.


IN ALL OTHER RESPECTS, this Plan is continued in full force and effect.  In
order to maintain the terms of the Plan in a single document, this Third
(Qualification) Amendment may be incorporated into the most recent restatement
of the Plan.




IN WITNESS WHEREOF, the Company has caused this Third (Qualification) Amendment
to be executed by its duly authorized officer this   7th   day of  October      
, 2011.


ATTEST:
 
Met-Pro Corporation
         
By
/s/ Amy Covely   
By
/s/ Gary Morgan          
Title:
 HR Manager  
Title:
VP Finance



 
 
 
 
 
 
 
 
-2-